Citation Nr: 0829808	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-37 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ankle injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for headache 
disability.

4.  Entitlement to service connection for sleep disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1997 to July 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  A personal 
RO hearing was scheduled in May 2007; however, the veteran 
requested to reschedule.  Another RO hearing was scheduled in 
November 2007, but the veteran failed to appear and he has 
not requested another hearing.    

The issues of entitlement to service connection for hearing 
loss, headache disability and sleeplessness are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected left ankle injury is 
manifested by subjective complaints of pain, but not moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected left ankle injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for left 
ankle injury is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in 
September 2005), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the  claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The record shows that in the September 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  As previously noted, the present appeal 
involves the issue of a higher initial rating, not a claim 
for an increased rating.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2005, which was prior to 
the March 2006 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and a VA examination report.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in January 2006 
with respect to the veteran's left ankle injury.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to a compensable evaluation for the 
veteran's service-connected left ankle injury. 



Analysis

The veteran is claiming entitlement to a compensable rating 
for his service-connected left ankle injury.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The veteran's service-connected left ankle injury has been 
rated as noncompensable by the RO under the provisions of 
Diagnostic Code 5271.  Under this regulatory provision, a 10 
percent rating is warranted when the ankle has moderate 
limitation of motion and a maximum 20 percent rating is 
warranted when the ankle has marked limitation of motion.  A 
rating in excess of 20 percent cannot be assigned under 
Diagnostic Code 5271.  According to Plate II under 38 C.F.R. 
§ 4.71a, normal range of motion for the ankle is from 0 to 20 
degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was afforded a VA examination in January 2006.  
The veteran gave a history of left ankle sprains between 1998 
and 2001.  The veteran reported ankle swelling and pain since 
then.  He described his pain as intermittent that was a 10 
out of 10, which started by walking a 100 yards, and resolved 
with rest every 15 to 30 minutes.  The pain was sharp and 
throbbing.  The veteran stated that his pain was worse when 
he got up in the morning and related that to inactivity.  His 
pain had been stable for the past year.  He indicated that he 
does not use any medications, but his pain limited him from 
running and also affected his ambulation.  The veteran stated 
that with repetitive use, he got pain, but denied fatigue or 
weakness.   On examination of the ankle, there was no joint 
swelling, tenderness, erythema or warmth.  Range of motion 
was 20 degrees dorsiflexion, 40 degrees plantar flexion, 30 
degrees inversion and 20 degrees eversion, which were all 
normal.  There was no change in range of motion or pain with 
repetition of range of motion.  A contemporaneous x-ray of 
the left ankle was normal.  The diagnosis was left ankle 
injury.  The examiner noted that the veteran had more 
subjective pain than his objective findings could support.  

The Board recognizes that the claims file was not available 
at the January 2006 VA examination.  Nevertheless, the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations.  Thus, the Board finds 
the examination to be sufficient for rating purposes.  

The January 2006 VA examination report does not show moderate 
loss of range of motion of the left ankle so as to warrant a 
rating of 10 percent or marked limitation of motion to 
warrant a 20 percent rating.  In fact, the January 2006 
examination reported that the veteran's range of motion was 
normal.  Therefore, the Board must conclude that a 
compensable rating under Diagnostic Code 5271 for the 
veteran's left ankle injury is not warranted.  

The Board must also determine whether a compensable rating is 
warranted under other Diagnostic Codes pertaining to the 
ankle.  Diagnostic Code 5270 is not applicable as there is no 
clinical evidence demonstrating the presence of any ankylosis 
in the right or left ankle.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  The January 2006 
VA examination did not show the veteran's ankle joint to be 
immobile.  Further, Diagnostic Codes 5272, 5273 and 5274 are 
not applicable because there is no medical evidence of 
ankylosis of the subastragalar or tarsal joint, malunion of 
the os calcis or astragalus or astragalectomy. 

The Board acknowledges that the veteran complained of chronic 
left ankle pain and thus, recognizes the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, there 
is no persuasive evidence of additional functional loss due 
to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a compensable 
rating.  In fact, the January 2006 VA examination report 
indicated that there was no additional loss of motion or pain 
on repetition and the veteran expressly denied any fatigue or 
weakness.  

In conclusion, a preponderance of the evidence is against a 
finding that a compensable rating for the veteran's service-
connected left ankle injury is warranted.  Further, the Board 
has considered the provisions of 38 U.S.C.A.  § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A compensable rating is not warranted for the veteran's 
service-connected left ankle injury.  To that extent, the 
appeal is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for hearing loss, headache disability and sleep disorder.   
With respect to the issue of hearing loss, the veteran 
indicated that he had private audiological evaluations at 
Johnson Hearing Aid Center in June 2005 and submitted an 
authorization so that these records could be obtained.  In 
December 2005, the RO sent a request for these records, which 
was returned as not deliverable.  However, on examination of 
the December 2005 letter, it appears that the request was not 
sent to the complete address provided by the veteran.  
Moreover, the veteran was not informed as to the RO's 
inability to obtain the records.  As this record has been 
identified as pertinent by the veteran, the RO must take 
appropriate action to request the June 2005 treatment records 
from Johnson Hearing Aid Center.  See 38 C.F.R. 
§ 3.159(c)(1). 

With respect to the issues of headache disability and sleep 
disorder, the veteran has asserted that these disabilities 
manifested while in service.  Recent Federal Circuit Court 
decisions have found that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Further, May 2005 service medical records 
showed that the veteran complained of daily headaches and 
reported that he had migraines.  The Board notes that the 
veteran was afforded a VA examination in January 2006; 
however, as the veteran has pointed out, these disabilities 
were not addressed at the examination.  Thus, the Board finds 
that a VA examination is required in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to request a copy of the June 2005 
medical records from Johnson Hearing Aid 
Center, using the full address provided 
by the veteran.  If there is no response 
to the request, the veteran should be so 
informed.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested headache 
disability and sleep disorder.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should clearly delineate all 
current headache and sleep disabilities.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current headache 
disability and/or sleep disorder began in 
or is related to service.   

		3.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


